                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


COREY A. BENNETT, ET AL.,                     )
                                              )
       Plaintiffs,                            )
                                              )
VS.                                           )          No. 19-1114-JDT-cgc
                                              )
TONY PARKER,                                  )
                                              )
       Defendant.                             )


          ORDER DISMISSING PLAINTIFFS TAYLOR AND BYRD,
          DENYING MOTION TO PROCEED IN FORMA PAUPERIS,
   DISMISSING BENNETT’S COMPLAINT PURSUANT TO 28 U.S.C. § 1915(g),
     CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       On June 4, 2019, this Court received and docketed a pro se complaint purportedly

filed by four inmates who were incarcerated at the Hardeman County Correctional Facility:

Corey Bennett, Anthony Draine, Deangelo Taylor and Zebulon Byrd. (ECF No. 1.)

Plaintiff Bennett, who is a three-strike filer under 28 U.S.C. § 1915(g), is now incarcerated

at the Riverbend Maximum Security Institution (RMSI) in Nashville, Tennessee. (ECF

No. 9.) The complaint names as Defendant Tennessee Department of Correction (TDOC)

Commissioner Tony Parker. Because no Plaintiff submitted the $400 civil filing fee or a

proper application to proceed in forma pauperis, this Court ordered Bennett, Taylor, and

Byrd each to submit, by July 18, 2019, the required financial documentation. (ECF No. 5

at PageID 27.)
       Plaintiff Draine, however, notified the Court that he was unaware he had been

named as a Plaintiff in any complaint filed in this Court. (ECF No. 4.) The Court therefore

ordered Draine to advise the Court whether he intended to participate in this matter. (ECF

No. 5 at PageID 28.) On July 1, 2019, Draine responded to the Court’s order and averred

that he did not sign the complaint and had no desire or intent to participate in this matter.

(ECF No. 6.) On July 8, 2019, the Court entered an order dismissing Draine from this

action. (ECF No. 10.)

       On July 12, 2019, Plaintiff Bennett filed a motion to proceed in forma pauperis and

a certified copy of his trust account statement, as required in the Court’s prior order. (ECF

No. 11.)    Plaintiffs Taylor and Byrd, however, have not submitted the required

documentation, and the time within which to do so has expired. Accordingly, Plaintiffs

Taylor and Byrd are hereby DISMISSED as parties to this case in accordance with the

Court’s June 18, 2019, order. (ECF No. 5 at PageID 29.) Plaintiff Bennett is the sole

remaining Plaintiff in this matter.

       Under the Prison Litigation Reform Act, §§ 1915(a)-(b), a prisoner bringing a civil

action must pay the full civil filing fee. The PLRA merely provides the prisoner the

opportunity to make a “downpayment” of a partial filing fee and pay the remainder in

installments. See McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997) (“When an

inmate seeks pauper status, the only issue is whether the inmate pays the entire fee at the

initiation of the proceeding or over a period of time under an installment plan. Prisoners

are no longer entitled to a waiver of fees and costs.”), partially overruled on other grounds

by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013).

                                             2
       However, not all indigent prisoners are entitled to take advantage of the installment

payment provisions of § 1915(b). Section 1915(g) provides as follows:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil
       action or proceeding under this section if the prisoner has, on 3 or more prior
       occasions, while incarcerated or detained in any facility, brought an action
       or appeal in a court of the United States that was dismissed on the grounds
       that it is frivolous, malicious, or fails to state a claim upon which relief may
       be granted, unless the prisoner is under imminent danger of serious physical
       injury.

Thus, “[s]uch a litigant cannot use the period payment benefits of § 1915(b). Instead, he

must make full payment of the filing fee before his action may proceed.” In re Alea,

286 F.3d 378, 380 (6th Cir. 2002). The Sixth Circuit has upheld the constitutionality of

this provision. Wilson v. Yaklich, 148 F.3d 596, 602–06 (6th Cir. 1998).

       Bennett has filed at least three previous civil actions while he was incarcerated that

were dismissed for failure to state a claim or as frivolous.1 Therefore, he may not file any

further action in which he proceeds in forma pauperis unless he first demonstrates that he

is under imminent danger of serious physical injury. The assessment of whether a prisoner

is in imminent danger is made at the time of the filing of the complaint. See, e.g., Vandiver

v. Vasbinder, 416 F. App’x 560, 561–62 (6th Cir. 2011); Rittner v. Kinder, 290 F. App’x




       1
          See Bennett v. Isaacs, et al., No. 3:13-cv-299 (E.D. Tenn. Oct. 10, 2013) (dismissed as
frivolous and for failure to state a claim); Bennett v. Sexton, et al., No. 3:13-cv-494 (E.D. Tenn.
October 15, 2013) (dismissed as frivolous and for failure to state a claim); and Bennett v. Sexton,
et al., No. 3: 13-cv-538 (E.D. Tenn. October 15, 2013) (dismissed as frivolous and for failure to
state a claim).



                                                 3
796, 797–98 (6th Cir. 2008); Malik v. McGinnis, 293 F.3d 559, 562–63 (2d Cir. 2002);

Abdul-Akbar v. McKelvie, 239 F.3d 307, 312–16 (3d Cir. 2001) (en banc).

       The complaint alleges that Commissioner Parker has refused to take any action

against prison officials who have put “Plaintiff’s life in Danger by disclosing to High

Ranking Members of the Vice Lord Gang” that the three former Plaintiffs had been

involved in sexual activity with Bennett. (ECF No. 1 at PageID 5.) The complaint alleges

that prison officials had gang members “put a hit out on” Taylor and Draine. (Id.) It further

alleges that Bennett, Draine, and Taylor were “caught by Prison Officials” engaging in

sexual activity and that prison officials “disclosed this” to gang members, “causing them

to be Physically Beaten and put on Protective Custody.” (Id.) The complaint alleges that

Byrd “has been engaged to Plaintiff Corey Bennett [for] the past 5 years” and that prison

officials disclosed this to gang members, putting Byrd’s life in danger. (Id. at PageID 6.)

       The complaint fails to sufficiently allege that Bennett was in imminent danger of

any serious physical injury when the complaint was filed. The complaint alleges that

former Plaintiffs Taylor, Draine, and Byrd faced potential future physical injury either

because there was a “hit out” on them or because gang members learned of Byrd’s alleged

engagement to Bennett. However, the only allegation of injury to Bennett is that he was

attacked in the past and put in protective custody. That allegation is insufficient to satisfy

§ 1915(g). See Percival v. Gerth, 443 F. App’x 944, 946 (6th Cir. 2011) (“Assertions of

past danger will not satisfy the ‘imminent danger’ exception.”).

       The complaint therefore does not come within the exception to 28 U.S.C. § 1915(g),

and the Court cannot address its merits unless Bennett first tenders the civil filing fee.

                                              4
Accordingly, Bennett’s motion to proceed in forma pauperis is DENIED pursuant to

§ 1915(g).    This action is DISMISSED without prejudice.              Bennett may, within

twenty-eight (28) days after the entry of judgment, re-open the case by filing a motion to

re-open accompanied by full payment of the $400 civil filing fee.2

       The Court hereby CERTIFIES, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule

of Appellate Procedure 24(a), that any appeal by Bennett or the other Plaintiffs in this case

would not be taken in good faith. Leave to appeal in forma pauperis is DENIED.

IT IS SO ORDERED.
                                            s/ James D. Todd
                                           JAMES D. TODD
                                           UNITED STATES DISTRICT JUDGE




       2
         Bennett has filed eight lawsuits in the U.S. District Court for the Middle District
of Tennessee regarding similar events that allegedly occurred at the RMSI. On June 18,
2019, U.S. Magistrate Judge Alistair E. Newbern filed an identical order in all eight cases
barring Bennett from filing any civil case in that Court that includes any Plaintiff other than
himself, terminating every other Plaintiff from his pending cases in the Middle District of
Tennessee, and directing the Clerk not to record any other Plaintiffs but Bennett in any
future action he files. Bennett v. Mays, No. 3:19-CV-00406, 2019 WL 2524093, at *6
(M.D. Tenn. June 18, 2019). Bennett appealed the Court’s order in three of the cases but
also moved to dismiss all eight. See, e.g., Bennett v. Mays, No. 3:19-CV-00406, ECF
Nos. 16 & 17 (M.D. Tenn. July 12, 2019).

                                              5
